UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6185



HENRY DAVID JOHNSON,

                                              Plaintiff - Appellant,

          versus


LIEUTENANT   SUMMER;  SERGEANT    DUNN;   NURSE
SWISON; SERGEANT WHITE,

                                            Defendants - Appellees,

          and


LLOYD W. PARKER; ROBERT W. SMITH; OFFICER MORE,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-98-735-5-H)


Submitted:   May 11, 2000                     Decided:   May 18, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Henry David Johnson, Appellant Pro Se. Curtis Oscar Massey, II,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Henry David Johnson appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. See Johnson v. Parker, No. CA-98-735-5-H (E.D.N.C.

Jan. 12, 2000).   We also deny Johnson’s motions for production of

a transcript at government expense, for emergency relief, and for

production of documents.   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2